NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10109

                Plaintiff-Appellee,             D.C. Nos.
                                                2:17-cr-00360-JJT-1
 v.                                             2:17-cr-00360-JJT

ABDUL KHABIR WAHID, AKA AK,
AKA Abdul Khabir Hyman, AKA Marion              MEMORANDUM*
Marshall Hyman,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted July 27, 2021**
                             San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and LAMBERTH,*** District
Judge.

      Abdul Khabir Wahid appeals the district court’s order granting his motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Royce C. Lamberth, United States District Judge for
the District of Columbia, sitting by designation.
represent himself in his case. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      We review de novo whether a waiver of the right to counsel was made

knowingly, intelligently, and voluntarily. United States v. Lopez-Osuna, 242 F.3d

1191, 1198 (9th Cir. 2000). “In order for a waiver of the right to counsel to be

knowing and intelligent, the defendant must be made aware of the ‘three elements’

of self-representation: ‘(1) the nature of the charges against him; (2) the possible

penalties; and (3) the dangers and disadvantages of self-representation.’” Id. at

1199 (quoting United States v. Hernandez, 203 F.3d 614, 623–24 (9th Cir. 2000)).

      The district court sufficiently advised Wahid of the elements of self-

representation. The court stated the charges against Wahid and explained the

possible penalties. Contrary to Wahid’s assertion, the district court was not

required to list the elements of the charges. See id. (“This court has refrained from

requiring the district court to use a particular script when conducting an inquiry

into whether a defendant knowingly and intelligently waived the right to

counsel.”); see also United States v. Calhoun, 143 F. App’x 28, 29 (9th Cir. 2005)

(finding that the argument “that a defendant can only be made aware of the nature

of the charges by being informed of their elements . . . fails”).

      The court likewise sufficiently conveyed the consequences of proceeding

pro se by explaining that it would not give Wahid legal advice, that it would hold


                                           2
him to the same evidentiary and procedural rules as a trained lawyer, that it would

expect him to comply with all court orders, that he might be stretched too thin

given his pending civil case, and that he would likely be unable to defend himself

as effectively as a trained lawyer. These warnings were sufficient to ensure that

Wahid made his decision to proceed pro se with “eyes open.” Faretta v.

California, 422 U.S. 806, 835 (1975) (quoting Adams v. United States ex rel.

McCann, 317 U.S. 269, 279 (1942)); see also United States v. Clapier, 40 F. App’x

455, 456–57 (9th Cir. 2002) (finding waiver valid where the district court

cautioned the defendant “against representing herself, explained that she would be

held responsible for compliance with procedural and evidentiary rules, and

repeatedly characterized the benefits of representation by qualified counsel”).

      Wahid argues that the district court erred in allowing him to waive counsel

without clearing up his misconception that his appointed attorneys were part of the

Department of Justice. Even if Wahid had this misconception, that alone does not

invalidate his waiver. There is no indication that Wahid thought his attorneys were

controlled by the prosecution. Instead, Wahid’s statements to the court suggest

that he was dissatisfied with his attorneys’ performance.

      AFFIRMED.




                                         3